Sherry Radack                                                                           Christopher A. Prine
Chief Justice                                                                           Ci.kkk of the Court

Terry Jennings                                                                         Janet Williams
Evelyn Keyes                                                                            Chief STAFF ATTORNEY
Laura Carter Hiclev
Jane Bland
Michael Massengale
                                           Court of Appeals                            Phone: 713-274-2700
                                                                                       Fax:        713-755-8131
Harvey Brown
Rebeca Huddle
                                             First District                             www.Istcoa.courU.state.tx.tu
Russell Lloyd                               301 Fannin Street
Justices
                                     Houston, Texas 77002-2066

                                               March 17.2015


    Bruce Y. Montgomery                                                         pmr      RUED IN
                                                                                 isreouRTOF APPEALS
    #1902424 TDCJ                                                                     HOUSTON. TEXAS
    McConnell Unit
    3001 S.Emily Dr.                                                                  MAR 31 Z0\5
                                                                         ;
    Beeville.TX 78102
                                                                                 CKfi!S.'EOPB,a<

    RE:     Court of Appeals Number: 01-12-00974-CR                Trial Court Case Nu^rberr-r2t795

    Style: The State of Texas v. Bruce Y. Montgomery

            We are forwarding the following via Lone Star Overnight (air bill tracking ft ZS283147):

                Copy of Appellee's Brief

            Please sign below and return to show receipt.

                                                            Sincerely,




                                                            Christopher A. Prine, Clerk of the Court

                                                            By Jesse Rodriguez. Deputy Clerk IV



                                              ETURN RECEIPT



                                                   Dale Received             03/&f foots
                     Tt=.
                                                       j-w-j. t-y.i.PAAKJ   >.'••   *tXj

                                                       -.-..--\ NO E L.'.IS FRIO ]
                                                       «A-R 20±5 PM 3 L

3oo{ &, S/Yi./y Da.

                            RCCt
                 I P'RSTCOl/aTnc«n»


                 /     MAR 3I 2015
                iS~ ^PR,NE
                                               i"iii'i'liiii!liiiiiiiiiii'i'iiii'i'iiM'ini'i'i']"Ji"ii)'i'i
                               :•• ?002$20Bt
                                                                                                              9